DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the terminal disclaimer, amendment, and response filed on 02/08/2021.
Claims 7, 13, and 20 have been amended.
Claims 1-16 and 18-21 are currently pending and have been examined.

Terminal Disclaimer

The terminal disclaimer filed on 02/08/2021 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter

Claims 1-16 and 18-21 are allowed.  









Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

The Examiner has carefully reviewed the Applicants arguments and assertions filed on 10/28/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant. With regard to the rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  Specifically, detecting the presence of related mobile devices in geographically proximity during and purchase transaction.  Any rejections under 35 USC § 101 are hereby withdrawn.
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 10/28/2020.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  









Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
HA et al. (JP 2013/178256 A) discloses, “To provide a mobile terminal and a location management method using multimedia data, which are capable of embedding location information (i.e., latitude/longitude information) or place name information in the multimedia data, such as an image, and utilizing the information. The mobile terminal includes: a display to display multimedia data in a screen; a mode selector to select a location tracking mode in which a Global Positioning System (GPS) satellite signal is used to acquire location information to be associated with the multimedia data displayed on the display; a user location tracker to track a user location according to the location tracking mode selected by the mode selector, to acquire the location information; and a storage to store the location information in association with the multimedia data.”

KALINOWSKI CAITLIN E et al. (EP 3032471 A1). “In one embodiment, a method includes receiving, from a beacon associated with a third-party content provider (e.g. ., a business), session information of the first user of an online social network.  The first user's mobile device may be proximate to and in a wireless communication session with the beacon, which may be located at the third-party content provider.  One or more second users, who are each connected to the first user in a social graph, may be selected.  A communication session is not active between the beacon and the mobile devices of the second users.  The selection may be based on selected second users being located within a predefined distance of the beacon (e.g. ., in the same neighborhood).  A notification referencing selected second users (e.g., a prompt to invite the selected second users to the beacon location) may be sent to the first user's mobile device.





WHITE LEE. (WO 2011/057096 A1). “A method and method for providing a customer of a retailer with information during checkout may include pairing with a mobile device during checkout of a customer at a POS system.  Prior to communicating data to the mobile device, permission may be received from the customer via the mobile device to allow for data to be communicated to the mobile device.  The data may be communicated to the mobile device during checkout by the customer.”

Witteman. Efficient Proximity Detection Among Mobile Clients Using the GSM Network. (October 18, 2007). Retrieved online 07/11/2018.
https://www.utwente.nl/en/eemcs/dacs/assignments/completed/master/reports/2007-witteman.pdf
“Personalized services, such as customized ringtone recommendations and location based services increase the popularity of mobile phones. A location based service (LBS) is a type of personalized service that uses the location of the mobile user. Proximity detection is defined as the capability of a location based service to automatically detect when a pair of mobile users is closer to each other than a certain proximity distance. To realize this function the location of the mobile users have to be permanently tracked.”

G. Thomas Kingsley et al. Strengthening Communities with Neighborhood Data. (January 15, 2014).  Retrieved online 02/23/2021.
https://www.urban.org/sites/default/files/publication/42096/2000115-Strengthening-Communities-with-Neighborhood-Data.pdf








iab. Location-based Marketing Playbook for Retailers. (APRIL 2017).  Retrieved online 02/23/2021.
https://www.iab.com/wp-content/uploads/2017/04/IAB_Location-Playbook-for-Retail-Marketers_FINAL.pdf
 “Location signal is a powerful and unique set of data points passed through mobile devices. Many digital marketing practitioners often compare it to online “cookies” and call it “cookies” of the physical world. Location-targeted mobile ad spending is forecasted to grow from $9.8 billion in 2015 to $29.5 billion in 2020.1 The growth of location-targeted mobile ad spend can be attributed to the increased adoption, especially by retail marketers, of location-based ad tactics such as geo-fencing. Mobile location data enhances retail marketers’ understanding of consumer behavior in the physical world, and helps reach consumers when they are in the right context, measuring marketing campaign effectiveness in driving consumers to store and connecting the dots between different marketing platforms, including TV, desktop, mobile, and Digital Out-of-Home (DOOH). Aside from advertising purposes, retailers have also increasingly used mobile location data to enhance customer services.”















Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)